Citation Nr: 1451813	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  05-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for Meniere's Syndrome of the right ear.

3.  Entitlement to service connection for a lung disability, claimed as asbestosis and silicosis.

(The issues of service connection for color blindness and atrial fibrillation will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2010 rating decisions by Regional Offices (ROs) of the United States Department of Veterans' Affairs (VA).  The November 2004 decision in pertinent part denied service connection for hearing loss, tinnitus, asbestosis, and silicosis.  In February 2010, service connection for Meniere's Syndrome was denied.

In a May 2009 decision, the Board denied service connection for hearing loss, tinnitus, asbestosis, and silicosis.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in May 2010, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matters for further appellate consideration.  The Board in turn remanded the appellate issues to the Agency of Original Jurisdiction (AOJ) for additional development.

During the pendency of that remand, in a December 2011 decision, the AOJ granted service connection for tinnitus, fully satisfying the appeal.  That issue is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has now recharacterized the claim with regard to the lungs, for reasons discussed in greater detail below.  The various competing diagnoses are combined into a single claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for Meniere's Syndrome and for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise during active military service.

2.  Currently diagnosed bilateral sensorineural hearing loss is etiologically related to the in-service noise.


CONCLUSION OF LAW

The criteria for service connection of bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Board notes that since the issuance of the most recent February 2013 supplemental statement of the case (SSOC), relevant evidence has been associated with the claims file.  However, in light of the favorable decision rendered here, the Veteran is not prejudiced by the failure to provide initial AOJ consideration or to secure a waiver thereof.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed disease; the applicable presumptive period is one year from separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service records corroborate the Veteran's competent reports of noise exposure in connection with his duties.  In addition to the initial firing range training he received in boot camp, he was exposed to machine noise from trucks and equipment throughout the course of his service.  He was also periodically exposed to the sound of small arms fire as part of ongoing training and duties.  An in-service acoustic injury is established.

Post-service records also verify the presence of a currently diagnosed bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Repeated VA testing amply demonstrates a current disability.

The question, then, is whether there is any causative or contributory relationship-a nexus-between the two.  Service treatment records include no findings or complaints related to hearing difficulties; however, doctors have repeatedly noted that the whispered voice testing conducted at that time is not sensitive enough to note changes in hearing at specific frequencies.  At best, it provides a gross assessment of hearing ability.

Several examiners have stated that the hearing loss is consistent with noise exposure; an overlay related to Meniere's Syndrome is also noted on the right.  However, the most recent VA examiners have opined that given what they consider to be extensive post-service occupational noise exposure greater in degree than that in service, such hearing loss is less likely than not related to service, and is instead due to post-service noise.  Two examiners stated that the question could not be resolved without speculation, in the absence of audiometric testing over the years since service.  

One VA examiner, in July 2004, opined that the left ear hearing loss most likely began in service and was then exacerbated by post-service noise exposure.  She also attributed the right ear loss entirely to Meniere's Syndrome.

The Board finds that the positive, July 2004 nexus opinion is entitled to greater weight than the several negative opinions, as it is more consistent with the totality of the evidence of record.  The negative opinions improperly fail to consider the competent and credible lay evidence of record reporting that hearing acuity was subjectively noticed to have begun decreasing in or immediately after service.  The Veteran and his family members are able to report the signs and symptoms the experience and observe through their five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Further, the negative opinions deal with the nexus as an "all or nothing" proposition, finding that because more of the loss was likely attributable to post-service causes, no nexus was present.

The Board finds that the Veteran's hearing acuity began decreasing during or immediately after service, due to in-service noise exposure.  While noise exposure after service was significant, even with the apparent use of protection, the onset of hearing damage had already occurred.  As several examiners have pointed out, it is not possible to separate out that portion of impairment related to in- and post-service causes, and so the entirety of the disability is considered to be service-connected.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181 (1998).

The weight of the evidence favors the claim, and so service connection for bilateral sensorineural hearing loss is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Although the Board regrets the additional delay, further remand is required with regard to the remaining appellate issues, to secure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Meniere's Syndrome

VA has afforded the Veteran two examinations for purposes of securing a nexus opinion with regard to Meniere's Syndrome.  However, both resulting July 2011 and November 2011 opinions are inadequate.  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

The examiner, who offered both opinions, initially addressed only the Veteran's theory that his exposure to contaminated water at Camp Lejeune without considering the theory that in-service ear infections had caused or contributed to the condition.  A new opinion was therefore requested, and in November 2011 the doctor stated that "Meniere's disease is not a result of the infections that he experienced during active military service."  Unfortunately, the examiner failed to offer any rationale to justify this statement, and it is therefore not adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On remand, a new examination and medical opinion regarding Meniere's Syndrome are required.

Lung Disability

Private treatment records, including x-ray reviews by NIOSH certified B readers, have indicated the presence of radiographic changes consistent with asbestosis and/or silicosis.  The first appearance was in July 1999; the changes were again noted in September 2001 and April 2003, apparently in connection with a legal claim against the Veteran's former employer for "an occupational related lung disease."  More recent radiographic evidence appears to show that the lung fields are clear.  Further, the functional impairment previously described as obstructive in nature is now described as restrictive and hence inconsistent with the claimed diagnoses.  Remand for an examination to clarify the appropriate diagnosis or diagnoses throughout the appellate period is required.

A clear nexus opinion is also necessary.  To assist in obtaining such, the Board now makes various factual findings.  First, the Veteran did have some risk of asbestos exposure during service, both aboard ship and when working with various equipment.  Similarly, he had potential exposure to silicates when sandblasting equipment in service.  The Board finds that any such exposures were minor, but did at least as likely as not occur; his allegations are consistent with his duties in service.

Second, the Board finds that the Veteran had a much higher risk of exposure, and actual exposure, to asbestos and silicates after service as part of his civilian duties at a paper mill and a chemical plant.

Third, the Veteran was likely exposed to contaminants, to include trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride, while stationed at Camp Lejeune in 1962 and 1963; numerous wells supplying water to the base were impacted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Biloxi, Mississippi, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2013 to the present.

2.  Schedule the Veteran for a VA ear disease examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the full electronic file, relevant documents must be probated and provided for review.

The examiner must opine as to whether currently diagnosed Meniere's Syndrome is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond natural progression) by military service.  The examiner must discuss:

a) the role, if any, of contaminants in Camp Lejeune water;

b) the role, if any, of in-service ear infections; and

c) the role, if any, of service-connected hearing loss and tinnitus, due at least in part of in-service acoustic trauma.

3.  Schedule the Veteran for a VA respiratory disorders examination, to include provision of pulmonary function testing and appropriate radiographic studies.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the full electronic file, relevant documents must be probated and provided for review.

The examiner must identify all currently diagnosed lung disorders.  "Currently diagnosed" means , for VA purposes, any condition extant at any time since April 2004, even if now resolved.  The presence and appropriateness of diagnoses of asbestosis and silicosis must be specifically addressed, and the apparent conflict in the record regarding such must be discussed.

The examiner must then, with regard to each diagnosed condition, opine as to whether each such is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond natural progression) by military service.  The examiner must discuss the exposure (noted above) to asbestos, silicates, and chemical contaminants during and after service.

4.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


